Pee Curiam.
This is an application for a mandamus to compel the issuance of a building permit to relators to make certain alterations to a presently existing building on 100 New York avenue, in the city of Union Citjr, by moving such building forward to the street line, from which it noAV sets back thirty feet, and building an addition thereto.
We find nothing in the facts before us legally justifying the refusal to issue the permit in question and an order for the issuance of a peremptory mandamus as prayed for may be taken and entered.